Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on September 06, 2022, has been received.
Claims 1-19 and 21-35 are canceled by Applicant.
New claims 36-49 are added.
Claims 20 and 36-39 are pending in this application and are being examined.

Restriction/Election:
Applicant's election of Group III, claim 20 , in the reply filed on 09/06/2022 is acknowledged. Applicant election of the species of related individual “congenital sucrase isomaltase syndrome” in the same reply is also acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Listing of References  in the Specification
The listing of references in the specification is not a proper incorporation by reference. 37 CFR 1.57. (b)(1) (Incorporation by reference) states an incorporation by reference must be: Express a clear intent to incorporate by reference by using the root words “incorporate (e)” and “reference” (e.g.,  “incorporate by reference ”). As indicated in MPEP 608.01(p) IA., “If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no incorporation by reference statement has been made and the Office will not expend resources trying to determine if an incorporation by reference was intended.”.
Therefore, unless the references have been cited by the examiner on form PTO-892 or on a 1449 of record, they have not been considered.
Objection(s):
Claim:
Claim 37 is  objected to because of the following informalities:  
In claim 37, line 2, replace “functional bowel disorders” with –a functional bowel disorder--, and line 3, replace “functional duodenal disorders” with --a functional duodenal disorder--. 
Appropriate correction is required.

Specification:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, paragraphs [0005], [0021], [0062], [0111], [0112], [0288], [0464], [0464] and [0486].
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejection - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 36-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 the phrase “an effective amount” is indefinite because the claim fails to state the function to be achieved and there are more than one effect implied from the specification, for example,  starch digestion, treatment of individual having congenital sucrase isomaltase syndrome, among others (Also, see paragraph [0031]). As such, the effective amount is not clearly defined and the metes and bounds of the claim is not exactly set forth.
Suggestion to obviate the rejection: provide a numerical value for the effective amount. 

In claim 36 the phrase “a dosage that is equal to or greater than 10,000 unit …” is indefinite because  the specific amount of amyloglucosidase in the composition and claimed method is not exactly clear. A indicated in MPEP, “a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.” (Also see  MPEP 2173.02(a)). In this case, “dose” refers to a specified amount of medication taken at one time, while “dosage” refers to a specific amount, number, and frequency of doses over a specified period of time. In this case, there are no specific amount, number, and frequency of doses over a specified period of time, for the claimed amyloglucosidase composition in claim 36. Moreover, there is no special definition in the specification for a dosage. It should be noted that the phrase “… releases of one gram of glucose per hour” relates to definition of amyloglucosidase unit and not to a specific amount, number, and frequency of doses over a specified period of time. As such, the metes and bounds of the claim is not exactly set forth.
Suggestion to obviate the rejection: define the dosage, i.e., a specific amount, number, and frequency of doses over a specified period of time.

In claim 37 the Markush group “congenital sucrase isomaltase syndrome, functional bowel disorders, functional bowel syndrome, functional duodenal disorders, small bowel bacterial overgrowth, radiochemotherapy- induced mucositis and/or short-gut syndrome” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, in claim 37, line 2, after of, insert “a condition selected from the group consisting of--, and line4, replace “and/or” with –or--.

Claim 49 recites the limitation "the retained amyloglucosidase composition in water" in 20.  There is insufficient antecedent basis for this limitation in the claim. Because claim 20 does not recite a retained amyloglucosidase composition in water.
Suggestion to obviate the rejection: provide antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 36 the phrase “the composition comprises amyloglucosidase in a dosage that is equal to or greater than 10,000 unit releases of one gram of glucose per hour (AGU)” fails to include all the limitations of the claim 20 upon which it depends.
Suggestion to obviate the rejection: include all the limitations of claim 20 upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Global Healing (The health Benefits of Glucoamylase, Written by Dr. Group, DC Founder,  2014, 5 pages of PDF, retrieved from explore.globalhealing.com) teach health benefits of administering a composition comprising amyloglucosidase (VeganZyme[Symbol font/0xD2] comprising AGU or glucoamylase or amyloglucosidase units) for treating irritable bowel syndrome and digesting glucose from food, etc. (See pages 2-4).


Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651